Name: Commission Regulation (EC) No 1194/2000 of 6 June 2000 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1999/2000 marketing year
 Type: Regulation
 Subject Matter: prices;  distributive trades;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32000R1194Commission Regulation (EC) No 1194/2000 of 6 June 2000 derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1999/2000 marketing year Official Journal L 134 , 07/06/2000 P. 0029 - 0029Commission Regulation (EC) No 1194/2000of 6 June 2000derogating from Regulation (EC) No 708/98 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied, with respect to the period for delivery to the intervention agency in the 1999/2000 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as amended by Regulation (EC) No 2072/98(2), and in particular Article 8(b) thereof,Whereas:(1) The conditions for the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98(3), as amended by Regulation (EC) No 691/1999(4). Article 6(1) of that Regulation provides that delivery must be effected not later than the end of the second month following receipt of the offer and in any case not later than 31 August of the current marketing year.(2) During the 1999/2000 marketing year the intervention agencies encountered difficulties in setting up a good system for the storage, checking and reception of goods. These difficulties delayed the acceptance of offers made and the taking over of deliveries. For the 1999/2000 marketing year, these difficulties justify a derogation from the time limit set in the abovementioned provisions for delivery to the intervention agency.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Notwithstanding Article 6(1) of Regulation (EC) No 708/98, delivery of paddy rice for taking over by the intervention agency in respect of the 1999/2000 marketing year must be effected no later than 30 September 2000.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 265, 30.9.1998, p. 4.(3) OJ L 98, 31.3.1998, p. 21.(4) OJ L 87, 31.3.1999, p. 8.